[Patent No. 173.261 was granted to Robert Bragg July 13, 1875, for a combination with a fire-tiiarm gong, for automatically releasing fire-engine horses from their stalls, and reissued January 4, 1876, — No. 6,831.
[This suit appears to have been brought against the city of San Jose to restrain infringement of the patent, and for damages and an accounting, and a decree rendered therein for complainant. .
[Cited in Bragg v. City of Stockton, 27 Fed. 509; Walker v. City of Terre Haute, 44 Fed. 74.
[Nowhere reported; opinion not now accessible.]